DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1, 4, 8, 11, and 16-19 have been amended.  Claim 10 has been canceled.  Now claims 1-9 and 11-20 are pending.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-9 and 11-20 are directed to patient monitoring, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-9 are directed to a system, claims 11-20 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (machine and process) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system comprising:
Output a real-time medical device data determined from output of one or more medical devices each monitoring plurality of patients, 
in response to user selection of a representation of a patient of the plurality of patients, output a real-time medical device data determined from output of one or more medical devices each monitoring the patient, and where at least some of the real-time medical device data displayed is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value or a trend for that patient monitoring parameter, the plurality of patient monitoring parameter tiles arranged according to a first layout;  
responsive to a user action, adjust one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a second layout; and
output the plurality of patient monitoring parameter.

The above-recited limitations set forth an arrangement where information is received regarding patient monitoring.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. displaying a patient parameter).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient monitoring.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
	A display	
	A computing device
	A graphical user interface
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0003]	A system includes a display and a computing device operably coupled to the display and storing instructions executable to output, to the display, a graphical user interface (GUI) that includes real-time medical device data determined from output of one or more medical devices each monitoring a patient.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
           The independent claims 11 and 16 and the dependent claims 2-9, 12-15, and 17-20 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Number 9,053,583, Gross, et al., hereinafter Gross.
7.	Regarding claim 1, Gross discloses A system, comprising: 
a display, (col. 1, lines 16-22); and 
a computing device operably coupled to the display and storing instructions, (col. 1, lines 23-31) executable to: 
output, to the display, a multi-patient graphical user interface (GUI) including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients, (fig. 2, col. 5, lines 19-27 the number and size of sectors 60 per patient information display system 44 could be dictated by the size of the display 20, 30, 50, the patient to patient information display system 10 ratio, the number of patients, and other factors. As illustrated, each of the sectors 60 of the display 20, 30, 50 corresponds to one patient. Physiological data or historical data associated with each patient or patient case or study is displayed within the corresponding sector); 
in response to user selection of a representation of a patient of the plurality of patients in the multi-patient GUI, output, to the display, single-patient GUI that includes real-time medical device data determined from output of one or more medical devices each monitoring the patient, and where at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value or a trend for that patient monitoring parameter, the plurality of patient monitoring parameter tiles arranged according to a first layout, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed and col. 3, lines 37-52, The controller 26 then controls a display 30 of the patient information server 18 to display the physiological data received from the patient in the display 30. The controller 26 can also optimize the layout of the display 30 using one or more dynamic sector layouts described in further detail below. The dynamic sector layouts utilize defined rules to layout sectors of the display 30 based on the size of the sectors, the resolution and size of the display 30, the patient data available, and a user selected clinical theme and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient);  
responsive to a user action, adjust automatically and with the computing device, one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a second layout, (col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor.); and
output, to the display, the single-patient GUI including the plurality of patient monitoring parameter tiles displayed in the second layout, (col. 4, lines 18-57,  a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station, a mobile monitoring display, a PDA, or the like. It should be appreciated that while only three patient information displays 44 are illustrated, more patient information displays are contemplated, and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient).
8.	Regarding claim 2, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein adjusting the one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form the second layout includes moving or resizing the one or more patient monitoring parameter tiles to form the second layout, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor.).
9.	Regarding claim 3, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein the user action comprises a request to switch from the first layout to the second layout, the request entered via a context menu displayed on the display, (col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input).
10.	Regarding claim 4, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein the user action comprises a request to include a new patient monitoring parameter tile on the single-patient GUI or a request to remove one of the plurality of patient monitoring parameter tiles from the single-patient GUI, (col. 6, lines 34-63, optimizes the layout of a sector 60 by populating the sector 60 with certain tiles 64 that specifically relate to the clinical theme in real-time. The controller 16, 26, 46 selects the tiles 64 based on a tile prioritization for each of the clinical themes. For each clinical theme, a series of tile allocations are prioritized in a look-up table. The controller 16, 26, 46 determines what physiological and historical data is available and associates the best parameters with the tile allocation of the clinical theme. If the controller determines that no data exists for a tile to be allocated the controller determines if the next prioritized tile can be allocated and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient).
11.	Regarding claim 5, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein the user action comprises a request to view a trend on a selected patient monitoring parameter tile, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed). 
12.	Regarding claim 6, Gross discloses the system of claims 1 and 5 as described above.  Gross further discloses wherein adjusting the one or more patient monitoring parameter tiles comprises increasing a size of the selected patient monitoring parameter tile to accommodate the trend, and also adjusting one or more additional patient monitoring parameter tiles to accommodate the increased size of the selected patient monitoring parameter tile, (col.3, lines 3-34, The dynamic sector layouts utilize defined rules to layout sectors of the display 20 based on the size of the sectors, the resolution and size of the display 20, the patient data available, and a user selected clinical theme. The selected clinical theme allows the user to populate the sector with certain tiles that specifically relate to a certain body system, disease, concept of interest, progression of disease or recovery, and the like. Optionally, an optimizing unit 24 optimizes the layout of the display using the one or more dynamic sector layouts. The PMD 12 also includes an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed on the display).
13.	Regarding claim 7, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein the user action comprises a request to arrange the plurality of patient monitoring parameters according to one or more categories, (col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input).
14.	Regarding claim 8, Gross discloses the system of claim 1 as described above.  Gross further discloses wherein the user action comprises a request to view a result from a user-selected function as a tile on the single-patient GUI, (col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient).
15.	Regarding claim 9, Gross discloses the system of claims 1 and 8 as described above.  Gross further discloses wherein the real-time medical device data is applied as input to the user-selected function, (col. 1, lines 63-65, One advantage resides in the automatic and real-time optimization of the layout of patient information on a patient monitoring device, and col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input).
16.	Regarding claim 11, Gross discloses a method executable by a computing device operably coupled to a display, comprising:
	Displaying, on the display, a plurality of patient monitoring parameter tiles of a graphical user interface (GUI) arranged, by the computing device, to form a first layout, the plurality of patient monitoring parameter tiles depicting real-time medical device data determined from output of one or more medical devices each monitoring a patient, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed);
	receiving a request to apply a user-selected function, the user-selected function applied, by the computing device, to the real-time medical device data in order to generate a result, (col. 1, lines 63-65, One advantage resides in the automatic and real-time optimization of the layout of patient information on a patient monitoring device, and col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input);
	in response to the request, displaying, on the display, the result of the user-selected function in a function tile on the GUI, (col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input); and 
 	automatically adjusting, via the computing device, one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a second layout, to accommodate the function tile, the GUI with the function tile and the plurality of patient monitoring parameter tiles in the second layout displayed on the display (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor).
18.	Regarding claim 12, Gross discloses the method of claim 11 as described above.  Gross further discloses wherein automatically adjusting the one or more patient monitoring parameter tiles comprises automatically moving and/or resizing the one or more patient monitoring parameter tiles to accommodate the function tile, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor).
19.	Regarding claim 13, Gross discloses the method of claim 11 as described above.  Gross further discloses discloses wherein the user-selected function is defined by the user and the request to apply the user-selected function is received via input from the user, (col. 1, lines 63-65, One advantage resides in the automatic and real-time optimization of the layout of patient information on a patient monitoring device, and col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input).
20.	Regarding claim 14, Gross discloses the method of claim 11 as described above.  Gross further discloses wherein the user-selected function is a first function, and wherein receiving the request to apply the first function comprises displaying an indication of the first function and a plurality of additional indications of additional functions and receiving user input from the user requesting to apply the first function, where the first function and the plurality of additional functions are defined by one or more other users, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed).
21.	Regarding claim 15, Gross discloses the method of claim 11 as described above.  Gross further discloses further comprising, responsive to a user action, further adjusting one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a third layout, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor).
22.	Regarding claim 16, Gross discloses a method executable by a computing device operably coupled to a display, comprising:
	Displaying, on the display, real-time medical device data determined from output of one or more medical devices each monitoring a patient via a plurality of patient monitoring parameter tiles of a graphical user interface (GUI) arranged, via the computing device, to form a first layout, including displaying first medical device data determined from output of a first medical device in a first patient monitoring parameter tile and displaying second medical device data determined from output of a second medical device in a second patient monitoring parameter tile, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed);
	receiving a request to apply a user-selected function, the user-selected function configured to generate a result based on the first medical device data displayed in the first patient monitoring parameter tile and the second medical device data displayed in the second patient monitoring parameter tile, (col. 1, lines 63-65, One advantage resides in the automatic and real-time optimization of the layout of patient information on a patient monitoring device, and col. 6, lines 23-33, To enable user interfacing, selection of clinical themes, and the exchange of monitored physiological data, in addition to the display 20, 30, 50, the patient information display system can also include a sector user interface or an input/output (I/O) portion 76 for each sector 60. The sector user interface 76 allows the user to select a clinical theme and/or view and/or manipulate the data of each sector 26 displayed on the display 18, e.g. a touch screen display. Alternatively, the patient information display system optionally incorporates a keypad, keyboard, touch sensitive screen, or other user input device (not shown) to enable user input); and
 	in response to the request, displaying, on the display, the result of the user-selected function in a function tile on the GUI and automatically adjusting, via the computing device, one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a second layout, the GUI with the function tile and the plurality of patient monitoring parameter tiles including the first patient monitoring parameter tile and the second patient monitoring parameter tile in the second layout displayed on the display, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor).
23.	Regarding claim 17, Gross discloses the method of claim 16 as described above.  Gross further discloses wherein the result includes determination of current patient status, (the sector 60 includes a patient ID tile 66 where the patient's name, bed or room number, assigned patient group, caregiver or team, and other identifying information, such as a unique hospital ID are displayed. An ECG tile 68 displays the latest ECG readings received from the patient information server 10 about the patient. A pulse tile 70 displays the latest pulse rate readings of the patient. A blood pressure tile 72 displays the latest blood pressure reading from the patient. There may also be a SpO2 tile 74, end tidal CO2 (etCO2) tiles, respiration tiles, alarm tiles, waveform tiles, a ST map tile, trend tiles, other physiological data tiles, historical data tiles, a battery life tile, and the like. Other tiles 64 can be associated with a sector 60, and not all of the above-mentioned tiles 64 have to be associated with a sector 60 at any given time.). Gross discloses current patient status.
24.	Regarding claim 18, Gross discloses the method of claim 16 as described above.  Gross further discloses wherein the result includes a prediction of future patient status, and further comprising receiving an alarm from the first medical device indicating that a value the first medical device data has reached a predetermined condition relative to a threshold, and in response, displaying a notification of the alarm in an alarm tile of the GUI, (col. 1, lines 23-42, central station or other multi-patient monitoring devices have a fixed area or sector of a display assigned to each patient. The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms).
25.	Regarding claim 19, Gross discloses the method of claim 16 as described above.  Gross further discloses wherein the  result includes a determination of a current phase of a medical procedure being performed on the patient, and wherein automatically adjusting the one or more patient monitoring parameter tiles comprises automatically moving and/or resizing the one or more patient monitoring parameter tiles to accommodate the function tile, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor.).
26.	Regarding claim 20, Gross discloses the method of claim 16 as described above.  Gross further discloses further comprising, responsive to a user action, further adjusting one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a third layout, (Figures 2 and 7, col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor. and col. 5, lines 9-32, controllers 16, 26, 46 direct the displays 20, 30, 50 of the patient information display systems 10, 12, 44 to display the physiological data and historical data stored in the patient information server 10. With reference now to FIG. 2, a display 20, 30, 50 of a patient information display system 44 is divided into sectors 60, each sector 60 representing information received from or corresponding to one patient. It is also contemplated that each sector 60 can represent information corresponding to one historical patient case or study. Ten sectors 60 are illustrated in FIG. 2, but more or fewer sectors are also contemplated. The number and size of sectors 60 per patient information display system 44 could be dictated by the size of the display 20, 30, 50, the patient to patient information display system 10 ratio, the number of patients, and other factors. As illustrated, each of the sectors 60 of the display 20, 30, 50 corresponds to one patient. Physiological data or historical data associated with each patient or patient case or study is displayed within the corresponding sector).  

Response to Arguments
27.	Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. Applicant’s remarks will be addressed herein below.

A.	Applicant argues that the present claims pertain are not directed to an abstract idea and are incorporated into a practical application.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as concepts performed in the human mind and certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (displaying a limited set of information and requires the device applications (e.g., single-patient GUI) to exist in a particular state) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. What applicant fails to point out is that the manipulation of the display of data is caused by user input.  The structural elements of the present application (i.e. a display and a graphical user interface, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors and business relations, i.e. individuals, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.

B.	Applicant further argues that claim 1 is similar to Example 37 of the exemplary subject matter eligibility analyses provided by the USPTO under the 2019 PEG.

	In response, Examiner respectfully disagrees.  The claim as a whole merely describes how to generally “apply” the concept of providing a graphical user interface to a user to display patient data.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a graphical user interface is not a practical application of the abstract idea. With regard to Example 37, the icons are positioned based on most used without user selection or intervention.  The improvements shown in Example 37 are not analogous to the claims in the present application.  In the present application the representation of the tiles on the display is based on the user selection. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.
	



C.	Applicant argues that the claims are analogous to Core Wireless.

In response, the Examiner respectfully disagrees.  The present claims are not technology driven and are steps that can easily be performed with a pen and paper or mentally.  The Examiner would like to emphasize that there is no requirement that there must be a direct, one-to-one correspondence between a court case and claims judged to be abstract by an Examiner (hence ideas "similar" to those found abstract by the courts language).  In Core Wireless “a particular manner of summarizing and presenting information” “specifying a particular manner by which the summary window must be accessed,” “this claim limitation restrains the type of data that can be displayed,” and “a requirement that the device applications exist in a particular state.” Together, the court found the claim recited “a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.” In Core Wireless, “these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  In Core Wireless, the court then looked to the specification to confirm that these particulars are interesting. The court notes that the specification describes problems with the prior art displays, especially for smaller screens, and that prior interfaces may require significant “drill down” through layers of interface to reach information within applications.  The present claims are in no way analogous to those in Core Wireless.  These claims do not show any technology or technological improvement and are directed to non-statutory subject matter.    Accordingly, the application of the abstract idea is therefore not eligible. 

D.	Applicant argues that Gross fails to disclose at least the claim 1 elements of “output, to the display, a multi-patient graphical user interface (GUI) including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients” and “in response to user selection of a representation of a patient of the plurality of patients in the multi-patient GUI, output, to the display, a single-patient GUI that includes real-time medical device data determined from output of one or more medical devices each monitoring the patient, and where at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value or a trend for that patient monitoring parameter, the plurality of patient monitoring parameter tiles arranged according to a first layout.”

	In response, the Examiner respectfully disagrees.  Gross discloses output, to the display, a multi-patient graphical user interface (GUI) including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients, (fig. 2, col. 5, lines 19-27 the number and size of sectors 60 per patient information display system 44 could be dictated by the size of the display 20, 30, 50, the patient to patient information display system 10 ratio, the number of patients, and other factors. As illustrated, each of the sectors 60 of the display 20, 30, 50 corresponds to one patient. Physiological data or historical data associated with each patient or patient case or study is displayed within the corresponding sector); 
in response to user selection of a representation of a patient of the plurality of patients in the multi-patient GUI, output, to the display, single-patient GUI that includes real-time medical device data determined from output of one or more medical devices each monitoring the patient, and where at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value or a trend for that patient monitoring parameter, the plurality of patient monitoring parameter tiles arranged according to a first layout, (Abstract, Figure 2, col. 1, lines 23-42, The monitoring sectors include a plurality of tiles which display various types of patient information. Each sector typically is populated by several tiles that display the patient's identification, patient status, alarms, physiological parameters, such as an EGG signal, a respiration signal, pulse rate, blood pressure, SpO2, other indicators of patient health or well being, and the like. As more physiological parameters are monitored, the displayed information is typically compressed or displayed in a smaller, harder to read size or the like in order to fit in the fixed sector assigned to the patient. The sectors and tiles of the central station or other multi-patient monitoring devices can also be configured by a clinician; by configuration, the system can require that for significant changes, the device needs to be placed in a configuration mode, after which the sectors and tiles remain largely fixed and col. 3, lines 37-52, The controller 26 then controls a display 30 of the patient information server 18 to display the physiological data received from the patient in the display 30. The controller 26 can also optimize the layout of the display 30 using one or more dynamic sector layouts described in further detail below. The dynamic sector layouts utilize defined rules to layout sectors of the display 30 based on the size of the sectors, the resolution and size of the display 30, the patient data available, and a user selected clinical theme and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient);  
responsive to a user action, adjust automatically and with the computing device, one or more patient monitoring parameter tiles of the plurality of patient monitoring parameter tiles to form a second layout, (col. 3, lines 18-57, The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor.); and
output, to the display, the single-patient GUI including the plurality of patient monitoring parameter tiles displayed in the second layout, (col. 4, lines 18-57,  a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station, a mobile monitoring display, a PDA, or the like. It should be appreciated that while only three patient information displays 44 are illustrated, more patient information displays are contemplated, and col. 7, lines 19-21, it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient).
Gross explicitly discloses that it is contemplated that the sector could be minimaxed to one tile displaying, i.e. displaying a single patient.
	With regard to claims 10, 11, 16, and 17, Gross specifically teaches “The patient information display systems 44 also includes an input device 52 that allows the user, such as administrative personal, to request historical patient cases and studies, to view, manipulate, select clinical themes, and/or interface with the data displayed on the display 50. The input device 52 can be a separate component or integrated into the display 50 such as with a touch screen monitor. It should also be appreciated that the PMD 12 and the patient information server 10 are patient information display systems that receives and display the physiological data and historical data stored in the patient information server”.  The user is able to select the data they which to have displayed in the manner in which they would like the display to appear as in the manner claimed by applicant.
		
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	MEDICAL MONITORING SYSTEM (US 20110001605 A1) teaches Medical patient monitoring devices that have the capability of detecting the physical proximity of a clinician are disclosed. The medical patient monitoring devices may be configured to perform a selected action when the presence of a clinician is detected. Systems and methods for facilitating communication between medical devices that use different medical communication protocol formats are also disclosed. For example, a medical communication protocol translator can be configured to receive an input message formatted according to a first protocol format from a first medical device and to output an output message formatted according to a second protocol format supported by a second medical device using a set of translation rules. Medical monitoring reporting systems are also disclosed. The medical monitoring reporting systems may be used to analyze a stored collection of physiological parameter data to simulate the effect of changing various medical monitoring options.
B.	Koch, Sven, “INTEGRATED INFORMATION DISPLAY TO SUPPORT ICU NURSES AT THE BEDSIDE: ETHNOGRAPHIC OBSERVATION, DESIGN, AND EVALUATION”, Department of Biomedical Informatics, The University of Utah, December 2010, pages 1-194. Teaches an integrated information display that presents all of the information that nurses need at the patient bedside. Nurses selected a display based on the information organization of existing patient monitors, with added medication management and team communication features. The evaluation of paper-based prototypes of both the integrated display and existing ICU displays showed that nurses could answer questions about the patient’s status and treatment faster.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626